Case 4:18-cv-00519-ALM Document 41 Filed 12/23/19 Page 1 of 3 PageID #: 742




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,                                    Case No. 4:18-cv-00519-ALM

               Plaintiffs,
                                                        JURY TRIAL DEMANDED
       v.

BANK OF AMERICA CORP.,

               Defendant.


                    DEFENDANT’S NOTICE OF SERVICE OF
   P.R. 3-3 INVALIDITY CONTENTIONS and P.R. 3-3 DOCUMENT PRODUCTION

       Pursuant to the Order Governing Proceedings (Dkt. #17) and Scheduling Order (Dkt.

#29), Defendants hereby file this Notice confirming that counsel of record for Plaintiffs was

served with Defendant’s P.R. 3-3 Invalidity Contentions and P.R. 3-4 Document Production via

electronic mail on December 20, 2019 in the above-referenced action.
Case 4:18-cv-00519-ALM Document 41 Filed 12/23/19 Page 2 of 3 PageID #: 743




Dated: December 23, 2019        By: /s/ Mark N. Reiter
                                    Mark N. Reiter
                                    Lead Attorney
                                    Texas State Bar No. 16759900
                                    mreiter@gibsondunn.com
                                    Ashbey N. Morgan
                                    Texas State Bar No. 24106339
                                    anmorgan@gibsondunn.com
                                    GIBSON, DUNN & CRUTCHER LLP
                                    2001 Ross Avenue, Suite 2100
                                    Dallas, TX 75201-6912
                                    Telephone: 214.698.3100
                                    Facsimile: 214.571.2907

                                    Neema Jalali
                                    njalali@gibsondunn.com
                                    GIBSON, DUNN & CRUTCHER LLP
                                    555 Mission Street, Suite 3000
                                    San Francisco, CA 94105
                                    Telephone: 415.393.8200
                                    Facsimile: 415.374.8409

                                    Attorneys for Defendants
Case 4:18-cv-00519-ALM Document 41 Filed 12/23/19 Page 3 of 3 PageID #: 744




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 23, 2019, the foregoing was electronically filed with the

Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing to

CM/ECF participants in this case.

                                               /s/ Mark N. Reiter
                                               Mark N. Reiter
